

	

		II

		109th CONGRESS

		2d Session

		S. 2587

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2006

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend the Federal Fire Prevention and Control Act of

		  1974 to authorize the Administrator of the United States Fire Administration to

		  provide assistance to firefighting task forces, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Firefighters Special Operation Task Force Act.

		2.Grants for

			 firefighting task forcesThe

			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) is

			 amended by adding at the end the following new section:

			

				37.Assistance for

				firefighting task forces

					(a)DefinitionsIn

				this section:

						(1)Critical

				infrastructureThe term critical infrastructure has

				the meaning given that term in section 1016(e) of the Critical Infrastructures

				Protection Act of 2001 (42 U.S.C. 5195c(e)).

						(2)Firefighting

				personnelThe term firefighting personnel has the

				meaning given that term in section 33(a).

						(3)Incident

				responseThe term incident response means a response

				by a task force or task force unit to—

							(A)a terrorist

				attack, including such an attack that utilizes a weapon of mass

				destruction;

							(B)a release of a

				hazardous material;

							(C)a natural

				disaster; or

							(D)any other

				emergency for which a response by a fire service is appropriate.

							(4)MemberThe

				term member, with respect to a task force, means a fire service

				that is a party to the cooperative agreement establishing the task

				force.

						(5)Task

				forceThe term task force means not less than 2 fire

				services operating pursuant to a cooperative agreement for the purpose of

				coordinating incident response among such fire services within a geographic

				area.

						(b)AuthorityThe

				Administrator is authorized—

						(1)to award grants

				to a task force for the purposes set out in subsection (c);

						(2)if multiple task

				forces are formed in a metropolitan area that has a population of more than

				1,000,000, to award more than one such grant for such metropolitan area;

				and

						(3)to award such

				grants to not more than 100 task forces in the United States.

						(c)PurposesA

				grant awarded to a task force under this section shall be used—

						(1)to provide salary

				and benefits to hire firefighting personnel or rehire firefighting personnel

				who have been laid off to provide services to the task force, including salary

				and benefits during a fiscal year for not more than—

							(A)2 individuals to

				serve as chief officers;

							(B)2 individuals to

				serve as captains;

							(C)2 individuals to

				serve as lieutenants; and

							(D)120 other

				firefighting personnel;

							(2)to pay expenses

				related to the participation of firefighting personnel in appropriate training

				courses offered by the Department of Homeland Security, the National Fire

				Academy, or a State or local fire academy;

						(3)to provide

				training related to incident response to firefighting personnel;

						(4)to obtain

				appropriate equipment, including firefighting vehicles, or support systems for

				members of the task force; or

						(5)to improve the

				ability of a member of a task force to communicate with a local police

				department or hospital.

						(d)ApplicationEach

				task force desiring assistance under this section shall submit an application

				to the Administrator at such time, in such manner, and accompanied by such

				information as the Administrator may reasonably require.

					(e)Selection

						(1)In

				generalThe Administrator shall select each task force to receive

				assistance under this section.

						(2)PriorityIn

				selecting a task force to receive assistance under this section, the

				Administrator shall give priority to task forces that serve a geographic area

				that is located not more than 50 miles from—

							(A)a facility that

				produces nuclear power;

							(B)a large facility

				that produces, treats, or refines chemicals or petroleum products;

							(C)a business

				district of national significance; or

							(D)a location with

				one or more critical infrastructures.

							(f)Matching

				requirementThe Administrator may provide assistance to a task

				force under this section during a fiscal year only if the task force agrees to

				provide, for each such fiscal year, an amount of non-Federal funds that is not

				less than 55 percent of the amount of such assistance provided by the

				Administrator to the task force for such fiscal year.

					(g)Authorization

				of appropriationsThere is authorized to be appropriated to the

				Administrator to carry out this section the following amounts:

						(1)$1,500,000,000

				for fiscal year 2007.

						(2)$1,000,000,000

				for each of the fiscal years 2008 through

				2016.

						.

		

